DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 8/31/2022, to claims 1, 9, 15,  acknowledged by Examiner.
Claims 1-20 are now pending, claims 11-14 are withdrawn.
Response to Arguments
Argument:
	Applicant asserts that Ribeiro does not disclose the LEDs arranged on the first surface of the dressing body (Remarks Pages 7-8).
	Examiner’s Response:
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Examiner disagrees as Merriam Webster provides common definitions for the preposition “on” [https://www.merriam-webster.com/dictionary/on] wherein “on” may mean “a function word to indicate position in close proximity with” or “a function word to indicate a source of attachment or support” wherein as seen in Figure 5 the LEDs 26 are in close proximity to the first surface 20 by being in close attachment to the intermediary second surface 18; and also the LEDs 26 are supported by, and thus on, the first surface 20 via intermediary attachment to the second surface 18 which is supported and attached to the first surface 20.
Further or alternate narrow language/structure is required than “arranged to be on” in order to overcome the disclosure of Ribeiro in regards to the location of the LEDs.
	

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-10, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribeiro (US 20180056087 A1).
Regarding claim 1, Ribeiro discloses a dressing 10 for applying to a wound 22 of a patient (Figures 1-6), the dressing 10 comprising: 
a dressing body 18/20 to make contact with a wound 22 of a patient (Fig. 5-6 and [0042]),
wherein the dressing body 18/20 has a first surface 20 to make contact with the wound 22 of the patient (Fig. 5-6) and a second surface 18 opposite to the first surface 20 (Fig. 5-6), 
and a light irradiation device 12 ([0041] “flexible light sheet”) to apply light to the wound of the patient for sterilization and preventing infection ([0038] the light emitted by the device 12 kills pathogens, thus preventing infection, and sterilizes the wound) and including:
a device board 12 having at least one light emitting diode 26 mounted thereon (Fig. 3 and [0034], LEDs 26 are mounted to the device board 12),
the at least one light emitting diode 26 arranged to be on the first surface 20 of the dressing body 18/20 (Merriam Webster provides common definitions for the preposition “on” [https://www.merriam-webster.com/dictionary/on] wherein “on” may mean “a function word to indicate position in close proximity with” or “a function word to indicate a source of attachment or support” wherein as seen in Figure 5 the LEDs 26 are in close proximity to the first surface 20 by being in close attachment to the intermediary second surface 18; and also the LEDs 26 are supported by, and thus on, the first surface 20 via intermediary attachment to the second surface 18 which is supported and attached to the first surface 20);
wherein the light has a predetermined range of wavelength bands among an infrared light wavelength (see [0034, 0048]), a visible light wavelength (blue light [0038]), and an ultraviolet light wavelength ([0012] device may be configured to emit ultraviolet wavelength, see [0038]) such that application of the light induces destruction of bacteria present in the wound of the patient, or accelerates a recovery of the wound (see [0012]);
and wherein the light irradiation device 12 includes: 
first and second light sources 26 (“LEDs 26” [0038], Fig. 3) operable to emit first light B ([0038] LEDs 26 may emit a blue light, being a first light B henceforth) and second light UV ([0012, 0038] LEDs may emit ultraviolet/UV, henceforth second light UV) at timings close to each other, regardless of whether the timings overlap or not ([0035] LEDs are connected a controller 34 operable of controlling the time of emission, thus operable to emit at timings close to each other whether overlapping or not), the first light B and the second light UV having mutually different wavelengths ([0038] first light B, blue light, and second light UV, ultraviolet, inherently have different wavelength ranges that do not overlap thus being mutually different) respectively, 
wherein the first light B has a first wavelength band ([0038] blue light having a wavelength band of 420 nm to 490 nm) for inducing the destruction of the bacteria by damaging a cell of the bacteria as the first light B acts on a photosensitizer present in the bacteria ([0038] the blue light band of 420 nm to 490 nm inherently performs this function of destroying bacteria based on Applicant’s disclosure [00207] providing that this waveband performs this inherent functionality), and 
the second light UV has a second wavelength band ([0012, 0038], wavelength band for ultraviolet/UV) for inducing the destruction of the bacteria by changing a structure of a genetic material present in the cell of the bacteria (ultraviolet light is known in the arts to kill bacteria by altering the DNA/RNA materials present in cells).
Regarding claim 4, Ribeiro discloses the invention of claim 1 above.
Ribeiro further discloses a controller 34 to control the first light B and the second light UV (see [0035], wherein there is a controller 34 which controls the LEDs 26 and the emitted lights).
Regarding claim 6, Ribeiro discloses the invention of claim 1 above.
Ribeiro further discloses wherein the first light B is irradiated for a first time, and the second light UV is irradiated for a second time shorter than the first time (see [0035], wherein there is a controller 34 which controls the LEDs 26 and the emitted lights as well as their times of emission, thus the controller 34 is capable of having the second light UV irradiate for a second time shorter than a first time of the first light B) (Examiner Notes: that claim 1 preamble is establishes this as an apparatus claim, not a method claim, so this language need only need be capable for the apparatus of the prior art).
Regarding claim 7, Ribeiro discloses the invention of claim 6 above.
Ribeiro further discloses wherein irradiation of the second light UV starts after irradiation of the first light B is completed (see [0035], wherein there is a controller 34 which controls the LEDs 26 and the emitted lights as well as their times of emission, thus the controller 34 is capable of having wherein irradiation of the second light UV starts after irradiation of the first light B is completed) (Examiner Notes: that claim 1 preamble is establishes this as an apparatus claim, not a method claim, so this language need only need be capable for the apparatus of the prior art).
Regarding claim 8, Ribeiro discloses the invention of claim 6 above.
Ribeiro further discloses wherein irradiation of the second light UV starts before irradiation of the first light B is completed, and at least a portion of the first time and at least a portion of the second time mutually overlap (see [0035], wherein there is a controller 34 which controls the LEDs 26 and the emitted lights as well as their times of emission, thus the controller 34 is capable of having wherein irradiation of the second light UV starts before irradiation of the first light B is completed, and at least a portion of the first time and at least a portion of the second time mutually overlap) (Examiner Notes: that claim 1 preamble is establishes this as an apparatus claim, not a method claim, so this language need only need be capable for the apparatus of the prior art).
Regarding claim 9, Ribeiro discloses the invention of claim 1 above.
Ribeiro further discloses a water-proof protective film 42 (Fig. 3 and [0036], “light array enclosing film 42” is a silicon film thus being inherently waterproof) provided on the at least one light emitting diode 26 to protect the light emitting diode 26 (see [0036] wherein the film 42 encloses and seals the light sheet 12 containing the LEDs 26, thus being provided on and protecting the LEDs 26).
Regarding claim 10, Ribeiro discloses the invention of claim 9 above.
Ribeiro further discloses wherein the device board 12 is flexible (see [0034-0035] “flexible light sheet 12”).
Regarding claim 19, Ribeiro discloses the invention of claim 1 above.
Ribeiro further discloses wherein the light irradiation device 12 emits light having a wavelength band that varies depending on a phase of the wound of the patient (Examiner Note: claim 1 preamble establishes this as an apparatus claim, not a method claim, so this language need only need be capable for the apparatus of the prior art) (see [0035], wherein there is a controller 34 which controls the LEDs 26 and the emitted lights as well as their times of emission and the wavelengths of light emitted, such that the device 12 with the controller 34 is capable of emitting light with a band that varies depending on a phase of the wound of the patient; see further [0045] wherein this controller 34 may be processor that can be tuned to each user and each treatment thus being capable of varying the wavelength based on the wound phase).
Regarding claim 20, Ribeiro discloses the invention of claim 19 above.
Ribeiro further discloses wherein the light irradiation device 12 is operable to emit: 
light having a blue wavelength band, when the phase of the wound of the patient is an infection phase (Examiner Note: claim 1 preamble establishes this as an apparatus claim, not a method claim, so this language need only need be capable for the apparatus of the prior art) (see [0038] wherein a blue wavelength band may be emitted, and thus is capable of being emitted at the time when the phase of the wound of the patient is an infection phase),
light having a green wavelength band or a first red wavelength band, when the phase of the wound of the patient is a proliferation phase (Examiner Note: claim 1 preamble establishes this as an apparatus claim, not a method claim, so this language need only need be capable for the apparatus of the prior art) (see [0038] wherein a first red, deep red, wavelength band may be emitted, and thus is capable of being emitted at the time when the phase of the wound of the patient is an proliferation phase), or
light having a second red wavelength band or an infrared wavelength band, when the phase of the wound of the patient is a maturation phase (Examiner Note: claim 1 preamble establishes this as an apparatus claim, not a method claim, so this language need only need be capable for the apparatus of the prior art) (see [0038] wherein a second red, far-red, or an infrared wavelength band may be emitted, and thus is capable of being emitted at the time when the phase of the wound of the patient is a maturation phase).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (US 20180056087 A1) in view of Dobrinsky (US 20160114067 A1).
Regarding claim 2, Ribeiro discloses the invention of claim 1 above.
Ribeiro further discloses wherein the first light B is blue light (see [0038], wherein the LEDs can emit blue light being the first light), and the second light UV is ultraviolet light (see [0012, 0038] wherein the LEDs can emit ultraviolet/UV light, being the second light).
Ribeiro does not disclose wherein the second light is irradiated with a daily maximum irradiation amount of about 3 mJ/cm2.
However, Dobrinsky teaches an analogous ultraviolet light source for disinfecting a wound (see [0031]) wherein the ultraviolet light irradiation range for disinfecting ebola from an area is 3-5 mJ/cm2 (see [0031], wherein this may be interpreted as a “daily maximum” if desired by user, as this claim is an apparatus claim thus the device need only be able to emit for 3 mJ/cm2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultraviolet light of Ribeiro to have an emitted irradiation of 3-5 mJ/cm2 as taught by Dobrinsky in order to disinfect ebola; wherein this finds obvious “wherein the second light is irradiated with a daily maximum irradiation amount of about 3 mJ/cm2” since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP § 2144.05; and furthermore the “daily maximum” aspect of the claim limitation holds no patentable weight as this is an apparatus claim, not a method claim, wherein the device need only be able to provide 3 mJ/cm2 of ultraviolet irradiation.
Regarding claim 3, Ribeiro in view of Dobrinsky discloses the invention of claim 2 above.
Ribeiro further discloses wherein the first light B has a wavelength in a range of about 455 nm to about 470 nm ([0038] blue light is emitted between 420 nm to 490 nm which anticipates this range).
Regarding claims 17 and 18, Ribeiro discloses the invention of claim 1 above.
Ribeiro does not disclose a sensor unit provided inside or outside the dressing body to sense a state of the wound of the patient; the light irradiation device interworks with the sensor unit to set a wavelength and an output intensity of light emitted from the light emitting diode.
However, Dobrinsky teaches an analogous dressing 10 being a dressing body (Fig. 1A-1B) comprising an analogous light irradiation device 12 (Fig. 1A-1B and [0023] “ultraviolet radiation source 12”; [0028] further these may be analogous light emitting diodes, LEDs) comprising a sensor unit 14 provided inside the dressing body 10 to sense a state of the wound of the patient (Fig. 1A-1B and [0024], sensor unit 14 provided inside the dressing body 10, the sensor unit 14 detects the “any parameter regarding a surface to be disinfected” which may be a wound, thus being able sense a state of the wound); the light irradiation device 12 interworks with the sensor unit 14 to set a wavelength and an output intensity of light emitted from the light emitting diode (see [0033] wherein the analogous control system 120 may use the information from the sensing units to set the parameters of wavelength and target intensity, thus output intensity of light, emitted).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Ribeiro with a sensor unit 14 as taught by Dobrinsky in order to create an improved light irradiation device that can adapt to a situation as needed thus providing an improved light irradiation treatment.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (US 20180056087 A1) in view of Das (US 20210001001 A1).
Regarding claim 5, Ribeiro discloses the invention of claim 4 above.
Ribeiro does not disclose an oxygenator connected with the controller to supply oxygen.
However, Das teaches an analogous dressing comprising an oxygenator (see [0054] and Fig. 3-5) connected to an analogous controller ([0021] oxygen delivery system includes a “regulator” for controlling the amount of oxygen delivered) to supply oxygen (Fig. 3-5 and [0087]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the dressing of Ribeiro with an oxygenator connected with the controller to supply oxygen as taught by Das in order to provide the dressing and wound site with an oxygen supply which improves wound healing (Das [0006]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (US 20180056087 A1) in view of Liao (US 20160271280 A1).
Regarding claim 15, Ribeiro discloses the invention of claim 1 above.
Ribeiro does not disclose wherein the light irradiation device further includes a light emitting diode provided in a form of a flip chip having first and second electrodes, and wherein the first and second electrodes of the flip chip are directly connected with a wiring of a device board.
However, Liao teaches an analogous set of disinfecting (ultraviolet emitting) LEDs 12 (see [0054]) wherein the light emitting diodes 12 are provided in a form of a flip chip having first and second electrodes (anode and cathode electrodes) (see [0054]), and wherein the first and second electrodes (anode and cathode electrodes) of the flip chip are directly connected with a wiring of a device board (see [0054], the anode and cathode electrodes are directly wire bonded to the printed circuit board, being a device board).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the LEDs 26 of Ribeiro in a form of a flip chip directly connected with a wiring of a device board as taught by Liao in order to provide an improved light irradiation device as flip chips are known in the art for providing superior thermal and electrical performance compared to standard other packaging.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (US 20180056087 A1) in view of Beisang (US 20120265120 A1).
Regarding claim 16, Ribeiro discloses the invention of claim 1 above.
Ribeiro does not disclose wherein the dressing body is at least one of a foam dressing type, a hydrocolloid dressing type, a porous silicone film dressing type, or a hydrofiber dressing type.
However, Beisang teaches an analogous dressing 100 (Fig 1. and [0045]) having an analogous dressing body 120 (Fig. 1 and [0046]) and an analogous light irradiation device 110 (Fig. 1 and [0049, 0052]) wherein the analogous dressing body 120 is at least one of a foam dressing type and a hydrocolloid dressing type (see [0046]).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have provided the dressing body of Ribeiro to be at least one of a foam dressing type and a hydrocolloid dressing type as taught by Beisang as these are commonly known bandage/dressing materials according to Beisang [0046], and are materials that would reduce the risk of infection of a wound sight (Beisang [0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200289330 – discloses LEDs arranged to be and directly connected on a first surface of a dressing body facing and contacting a body of a user
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/28/2022

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786